Citation Nr: 0001731	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection on a direct basis for 
carpal tunnel syndrome of the right hand with nerve injury.  

2.  Entitlement to secondary service connection for carpal 
tunnel syndrome of the right hand with nerve injury.  

3.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945 and from February 1946 to May 1948.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision by the RO 
which denied an increased (compensable) evaluation for the 
service-connected residuals of frozen feet, and an October 
1992 hearing officer's decision which denied a compensable 
rating for multiple nonservice connected disabilities under 
38 C.F.R. § 3.324, and service connection for carpal tunnel 
syndrome, including a nerve injury to the right upper 
extremity.  By rating action in August 1994, the RO found, in 
part, that new and material evidence had not been submitted 
to reopen the claim of service connection for carpal tunnel 
syndrome with nerve damage to the right arm.  

Personal hearings before the RO were held in July 1992 and 
April 1995.  The veteran also testified at a personal hearing 
before the undersigned member of the Board in Washington, 
D.C., in June 1996.  The Board remanded the appeal to the RO 
for additional development in November 1996.  

By rating action in November 1997, the RO assigned a 30 
percent evaluation effective from October 2, 1991, for 
residuals of frozen feet and expanded the classification of 
the service connected disability effective from August 3, 
1994 to include entitlement to compensation under 38 U.S.C. 
§ 1151 for surgery on the left foot.  A 50 percent evaluation 
effective from August 3, 1994 was assigned.  The veteran was 
also assigned individual 10 percent ratings for post 
phlebitic syndrome with stasis changes of the skin of the 
right leg, and the left leg, both effective from October 2, 
1991.  Additionally, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for nerve injury to the right arm.  

In June 1998, the Board held that a statement from the 
veteran in November 1992 constituted a valid notice of 
disagreement (NOD) to the October 1992 rating decision and 
remanded the matter to the RO for additional development, to 
include de novo adjudication of the issue, and to provide the 
veteran with a Supplemental Statement of the Case on the 
issue of entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324.  

The Board also directed the RO to determine if the November 
1992 NOD included any additional issues with which the 
veteran disagreed.  In August 1999, the RO identified three 
additional issues, involving service connection for a back 
disorder, hepatitis, and a skin condition to include 
dermatitis and dermatophytosis.  The veteran and his 
representative were provided with a Statement of the Case and 
the requirements to perfect an appeal of the additional 
issues.  No further argument on this matter was received.  
Accordingly, the additional issues will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  The veteran's claims for direct and secondary service 
connection for carpal tunnel syndrome of the right hand are 
plausible.  

2.  The duty to assist has been complied with regard to the 
claim of direct service connection for carpal tunnel syndrome 
of the right hand.

3.  It is not at least as likely as not that carpal tunnel 
syndrome of the right hand had its onset in military service.

4.  The veteran has a compensable service connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for carpal tunnel 
syndrome of the right hand on a direct or secondary basis is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Carpal tunnel syndrome of the right hand was not incurred 
in or aggravated by military service.  38 U.S.C.A. § 110, 
1131, 1154 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran is not eligible as a matter of regulation for 
a 10 percent rating for multiple noncompensable service 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his carpal tunnel syndrome of the 
right hand with nerve damage is due to a jeep accident in 
service or, in the alternative, related to injuries he 
sustained to his right upper extremity in the accident during 
service.  

Background

The service medical records show that the veteran sustained 
multiple injuries in a jeep accident in France in August 
1944, including a 1st degree burn on the right forearm and a 
mild abrasion on the right wrist.  The veteran was initially 
treated at a field hospital and was evacuated to a hospital 
in England a week later.  A report in September 1944 
indicated that the veteran's injuries were healing well and 
that the lesions were almost healed.  Later in September 
1944, it was noted that the veteran was ambulatory and in 
good condition.  In October 1944 the veteran was started on a 
rehabilitation program (apparently for a left knee injury) 
and that he had good motion in his right arm.  He was 
returned to duty in October 1944.  The remaining service 
medical records are silent for any complaints or abnormal 
findings referable to his right upper extremity.  The 
veteran's separation examination from service in 1945 is not 
of record.  However, his reenlistment examination in February 
1946 showed only a burn scar on the right forearm, which was 
not considered disabling.  (It was also noted that his right 
fourth finger was amputated in 1938.)  No pertinent 
abnormalities referable to the veteran's right wrist or hand 
were noted.  His separation examination in May 1948 showed a 
history of a shrapnel wound to the right arm and left thigh 
in 1944.  There were no complaints, abnormal findings or 
diagnosis of a disability involving the right wrist or hand.  
On examination, the veteran was noted to have a scar on his 
right arm and an absent ring finger on the right hand.  

On his original application for VA benefits received in 
February 1964, the veteran reported that he sustained 
injuries to various areas of his body, including his right 
forearm, in a jeep accident in service.  The veteran reported 
that he had not been treated for any medical problems since 
the injuries in service.  

When examined by VA in June 1964, the veteran reported that 
he had not been treated or hospitalized since his discharge 
from service.  The veteran complained of decreased grip 
strength in his right hand.  On examination, the veteran had 
normal function in his right upper extremity.  The veteran 
was noted to have lost his right ring finger at the mid 
portion of the 1st phalanges in childhood.  The examiner 
concluded that the general examination was within normal 
limits, except for the absent ring finger of the right hand 
from childhood.  

By rating action in July 1964, service connection was 
established, in part, for a scar on the right arm, rated 
noncompensable.  

A VA outpatient progress note in October 1984 indicated that 
the veteran had swelling in his right hand, especially in the 
morning, and a tingling sensation in three of the fingers on 
percussion at the median nerve of the right wrist.  The 
assessment included carpal tunnel syndrome.  

At a hearing at the RO in March 1987, the veteran testified 
that he had numbness in the fingers of his right hand, and 
that the problem did not begin in service.  (p. 3).  The 
veteran later testified that he was told by a VA doctor that 
the numbness in his fingers was caused by a pinched nerve.  
(p. 8).  

Subsequent VA medical records from 1986 to 1991 show 
treatment for pain and numbness in the digits of both hands.  
VA records in October 1989 include a diagnosis of bilateral 
carpal tunnel syndrome.  A VA hospital report in February 
1992 shows that the veteran underwent carpal tunnel release 
of the left hand.  

By rating action in October 1992, service connection was 
denied for carpal tunnel syndrome of the right hand with 
claimed nerve injury.  

VA records through 1997 show continuing problems with pain, 
numbness, a tingling sensation and contractures of the 
fingers of the right hand.  Various clinical notes include 
the diagnosis of carpal tunnel syndrome.  

A VA progress note in August 1994 indicated that the veteran 
had contractures of the right hand secondary to an injury to 
the right forearm in a jeep accident in service in 1944.  

At a personal hearing at the RO in April 1995, the veteran 
testified to the injuries he sustained to his right arm in a 
jeep accident in service.  The veteran reported that he could 
not recall any of the specifics of the accident, but believed 
that he could have sustained a shell fragment injury to his 
right wrist at the time.  The veteran also reported that he 
had problems with pain in his right wrist and hand ever since 
the injury.  

At a personal hearing before the undersigned in Washington, 
D.C., in June 1996, the veteran testified that he had 
problems with pain in his right arm since the jeep accident 
in service.  The veteran also testified that he began to 
experience numbness in his right hand about ten years after 
service and first sought medical treatment at a VA facility 
in the late 1950's or early 1960's.  

A VA examination report in December 1996 included the 
diagnosis of bilateral carpal tunnel syndrome.  

When examined by VA in November 1997, the veteran reported 
that he could not remember any particulars of the jeep 
accident in service, but remembered seeing a "wide open 
scar" on his right wrist while recuperating at a hospital in 
England.  The veteran reported that he had pain and numbness 
in his right arm and had lost grip strength in the fingers of 
his right hand following the accident.  The diagnoses 
included explosive injury to the right upper extremity with 
resultant neurovascular defect, chronic pain syndrome of the 
right upper extremity, and loss of motion of the digits, 
secondary to the initial injury, and degenerative changes 
resulting in frozen joints.  Following the above diagnosis, 
the examiner described the findings recorded in the veteran's 
service medical records.  The examiner then opined that the 
trauma from the jeep accident in service was more than likely 
not the cause of his neurological impairment.  

In June 1998, the Board, in part, remanded the appeal to the 
RO for additional development, to include a VA neurological 
examination to determine the etiology of the veteran's carpal 
tunnel syndrome.  

When examined by VA in August 1998, the examiner (who had 
previously examined the veteran in November 1997) indicated 
that the claims file was not provided for review, as directed 
by the Board.  However, the examiner indicated that he had 
reviewed his earlier examination report which included a 
discussion of the veteran's service medical records.  The 
examiner included pictures of the scarred area of the 
veteran's right forearm and indicated that he had "sketched 
in the area of the scarring" because it did not appear 
clearly on the photographs.  The examiner noted that the 
veteran sustained a burn to the right forearm and an abrasion 
to his right wrist in a jeep accident in August 1944.  No 
other injuries to the right upper extremity were noted, and 
no surgeries of the extremity were performed.  The assessment 
included a burn wound to the right forearm with an abrasion 
on the right wrist, and carpal tunnel syndrome.  The examiner 
noted that there was no evidence of any nerve, artery, vein 
or bone involvement from the injury in service.  The examiner 
opined, in essence, that the injury to the veteran's right 
upper extremity in service was not the cause of his carpal 
tunnel syndrome.  

In September 1998, the RO provided the claims file to the VA 
examiner for review and clarification of his August 1998 
opinion.  The examiner noted that, based on an examination, 
and information contained in the service medical records, it 
was his opinion that the injury to the veteran's right upper 
extremity in service would not likely have resulted in carpal 
tunnel syndrome, as there was no mention of any nerve, 
artery, vein, or bony involvement from the injury.  

Well Grounded Claim

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
initial matter for determination in this case is whether the 
veteran has presented evidence of a well-grounded claim.  If 
not, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Section 1154(b), title 38, of the U.S. Code provides as 
follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service- connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154 (West 1991),

While it is true that section 1154(b) of title 38, United 
States Code, provides for a reduced evidentiary burden for 
combat veterans (see Velez v. West, 11 Vet. App. 148, 153 
(1998) (citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994)), nonetheless, the Court reaffirmed in Wade v. 
West, 11 Vet. App. 302 (1998), that section 1154(b) does not 
relieve the veteran of his obligation to submit competent 
medical evidence of a nexus between his present disability 
and military service.  38 U.S.C.A. § 1154(b); Kessel v. West, 
13 Vet. App. 9 (1999) (en banc).  Only the service incurrence 
requirement of Caluza is relaxed under section 1154(b).  

As an initial matter, the Board finds that the veteran's 
claim of service connection for carpal tunnel syndrome of the 
right hand on a direct basis is well grounded.  The veteran 
has a medical diagnosis of a disability, and there is 
evidence of an injury to the wrist in service.  A medical 
professional has diagnosed the veteran as having "loss of 
motion of the digits, secondary to initial injury and 
degenerative changes, resulting from frozen joints."  In 
addition, in a VA outpatient treatment report dated in August 
1994, the examiner opined that the veteran had residuals of a 
jeep accident.  Thus, the claim for direct service connection 
is plausible.  The Board also finds that the VA has complied 
with its duty to assist with regard to this issue.  The 
record is sufficient for purposes of adjudicating the claim.

As to the claim for secondary service connection, in November 
1997, a VA examiner opined as follows:  "One may feel that, 
with a large scar and subcutaneous adherence, the trauma is 
likely not to have resulted in neurological impairment as 
described."  It seems clear to the undersigned that the 
examiner meant to say "as likely as not."  Giving the 
veteran the benefit of the doubt, the Board finds that the 
claim for secondary service connection is also well grounded.  
The underlying issue of secondary service connection will be 
discussed in the Remand section of this decision.

Applicable criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

While a presumption of in-service incurrence or aggravation 
of an injury is afforded to combat veterans under 38 U.S.C.A. 
§ 1154(b)(See Kessel v. West, 13 Vet. App. 9, 17 (1999)), 
Section 1154(b) "does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Once a claim is found well grounded and the claim 
moves to the merits adjudication stage, the true benefit of 
section 1154(b) for the combat veteran is realized.  When 
adjudicating a claim on the merits under 38 U.S.C.A. § 1154, 
the combat veteran will be found to have established 
sufficient evidence of service incurrence or aggravation by 
his or her own testimony unless there is 'clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.  In this case, the 
evidence is clear that the veteran sustained an injury to his 
right wrist.  However, the question remains as to whether 
carpal tunnel syndrome of the right hand was incurred in 
service as a result of the injury.

While a VA physician diagnosed the veteran as having an 
explosive injury to the right upper extremity with 
neurovascular defect, it is noted that this same physician 
clarified her remarks in a latter statement dated in 
September 1998.  Specifically, she noted that the injury 
sustained in service would not likely have resulted in carpal 
tunnel syndrome as there was no mention of nerve, artery, 
vein or bony involvement with said injury.  The Board finds 
this statement to be a clarification of the diagnosis.  There 
is no evidence to the contrary except that provided by the 
veteran.  However, as a lay person, he is not competent to 
render opinions relating to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the veteran's 
claim for direct service connection must be denied. 

38 C.F.R. § 3.324

The veteran also seeks a 10 percent rating for multiple 
noncompensable service connected disabilities.  Under 38 
C.F.R. § 3.324, where a veteran suffers from two or more 
separate permanent service connected disabilities, all of 
which are rated at zero percent, VA may apply a 10 percent 
combined rating for these disabilities if they clearly 
interfere with normal employability.  This section authorizes 
a 10 percent rating which may not be awarded in combination 
with any other rating.  38 C.F.R. § 3.324 (1999).  

By rating action in November 1997, the veteran was awarded a 
compensable rating of 50 percent for residuals of his 
service-connected frozen feet, and separate 10 percent 
ratings for post phlebitic syndrome of the right leg and the 
left leg.  Because the veteran now has a compensable rating 
for a service connected disability, he no longer meets the 
regulatory requirements for entitlement to a compensable 
rating under 38 C.F.R. § 3.324.  Accordingly, his claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Service-connection for carpal tunnel syndrome of the right 
hand with nerve damage on a direct basis is denied.  

To the extent that the claim for service connection for 
carpal tunnel syndrome of the right hand is well grounded, to 
appeal is granted.

A compensable rating of 10 percent for multiple 
noncompensable service connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.  


REMAND

As noted above, the Board finds that the claim for secondary 
service connection for carpal tunnel syndrome on the right is 
well grounded.  As such, there is a duty to assist.  
38 U.S.C.A. § 5107 (West 1991).  The Board remanded the 
appeal to the RO in June 1998, to clarify the etiology of the 
veteran's carpal tunnel syndrome of the right hand with nerve 
damage, to include whether it was secondary to his service-
connected scar on the right forearm.  Although the veteran 
was examined by VA in August 1998, the examiner did not 
respond to the question of secondary service connection.  
While the examiner did address the question of direct service 
connection, she did not offer an opinion as to whether the 
veteran's carpal tunnel syndrome of the right hand with nerve 
damage was caused or aggravated by the service-connected scar 
on the right forearm.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that service connection may be granted on a secondary basis 
for a nonservice-connected disability which is "proximately 
due to or the result of" the service-connected disability.  
In that case, the veteran claimed that his arthritis in the 
left knee and both hips were caused by or related to his 
service-connected right knee disability (service-connection 
was in effect for traumatic arthritis of the right knee).  
The Court held that the Board must determine whether the 
veteran's right knee arthritis was the proximate cause of 
arthritis in the left knee and hip and, if not, it must then 
determine if the right knee aggravated arthritis in the left 
knee and hips.  If the answer to the latter was in the 
affirmative, it should then determine, if possible, what 
level of disability was attributable to such aggravation.  

In light of the incomplete response on the question of 
secondary service connection, the Board finds that the August 
1998 VA examination was inadequate and that further 
development is necessary.  See Murinscsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Moreover, in the case of Stegall 
v. West, 11 Vet. App. 268 (1998), the Court held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holding in 
that case was precedent, to be followed in all cases 
presently in remand status.  

Although further delay is regrettable, the Board finds that 
the case must be REMANDED to the RO for the following 
development:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical providers from whom he sought 
treatment for carpal tunnel syndrome of 
the right hand since 1997.  All indicated 
records, to include VA outpatient 
treatment records (if any), should be 
obtained and included in the claims 
folder.

2.  The claims folder and a copy of this 
REMAND should be referred to the examiner 
who had previously evaluated the veteran 
in November 1997 and August 1998.  The 
examiner is requested to review the 
records and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's carpal tunnel syndrome 
of the right hand with nerve damage is 
proximately due to or the result of or is 
being aggravated by the service-connected 
scar on the right arm.  [The highlighted 
legal standard must be used in framing 
the answer.]  If aggravated, the degree 
of aggravation should be quantified, if 
possible.

If the examiner is not available, the 
veteran should be afforded another VA 
neurological examination to determine 
whether it is at least as likely as not 
that the veteran's carpal tunnel syndrome 
of the right hand with nerve damage is 
proximately due to or the result of or is 
being aggravated by the service-connected 
scar on the right arm.  (The underlined 
legal standard must be used in framing 
the answer.)  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review and 
all indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine 
whether the examiner has responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim of secondary 
service connection, to include whether 
carpal tunnel syndrome of the right hand 
was aggravated by the service-connected 
scar on the right arm.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which should included the 
appropriate laws and regulations 
pertaining to secondary service 
connection, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

